                                        ARIEL BERSCHADSKY
                                            ATTORNEY AT LAW
 .




                                         30 WALL STREET, 8 FLOOR
                                                         TH
                                                                                   AB@BERSCHADSKY.COM
TEL: (212) 372-3322                         NEW YORK, NY 10005                    WWW.BERSCHADSKY.COM




                                                        December 27, 2019


–VIA ECF–

Hon. Jesse M. Furman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:      Leslie J. Levine, solely in his capacity as trustee of The Marvin H. Schein
                  Descendants’ Trust v. Michael D. Brown (1:15-cv-1738-JMF)

Dear Judge Furman:

I represent Judgment Creditor Marvin H. Schein Descendants’ LLC in the above referenced matter.
Pursuant to Section 1 of your Honor’s Order dated December 20, 2019 in the above-referenced
matter, the parties have met-and-conferred regarding the joint letter Your Honor directed the
parties to file describing the parties’ respective proposals for the scope and timing of expedited
discovery.

Your Honor graciously granted the parties an extension until close of business on December 27,
2019 to reach an agreed schedule. As it turns out, just this afternoon the parties have reached a
tentative resolution of the Judgment Creditor’s application for a turnover order, and are presently
hashing out the details. Such a resolution may entirely obviate the need for the evidentiary hearing
currently scheduled for January 31, 2020.

We therefore respectfully request another extension of today’s deadline, in anticipation of
submitting a proposed resolution of the dispute to the Court early next week.

We thank Your Honor for your consideration.

                                                Respectfully submitted,




                                                Ariel Berschadsky
                                                Law Office of Ariel Berschadsky
                                                Attorney for Judgment Creditor
                                                Marvin H. Schein Descendants’ LLC
Cc:   Anne Salisbury, Esq.
      Guzov, LLC
      Attorneys for Judgment Debtor Michael D. Brown
      and Non-Party Back Bay Consulting Corporation




                Application GRANTED. The deadline is extended, nunc pro
                tunc, to January 3, 2020. The Clerk of Court is directed to
                terminate ECF No. 42. SO ORDERED.




                                              December 29, 2019
